Citation Nr: 0529418	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  99-03 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Whether the reduction of the evaluation of the left knee 
disability, status post left medial meniscectomy, from 10 
percent to noncompensable, effective September 1, 1998, was 
proper.

Entitlement to a higher rating than 10 percent for left knee 
disability, status post left medial meniscectomy, for the 
period beginning May 3, 2004, and a higher rating than 20 
percent for the period beginning May 9, 2005.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1985 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which decreased the veteran's evaluation for a 
left knee disability, status post left medial meniscectomy, 
from 10 percent to a noncompensable evaluation, effective 
September 1, 1998.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in August 2002.  A 
transcript of the hearing is of record.  In November 2003 and 
December 2004, the Board remanded the veteran's case to the 
RO for further development.  Following development action, 
the RO granted a higher 10 percent rating, effective May 3, 
2004, and a 20 percent rating, effective May 9, 2005.  The 
veteran was advised in a June 2005 Supplemental Statement of 
the Case (SSOC) that since such grant was considered to be a 
partial grant of benefits sought on appeal, further 
processing would continue unless he advised VA that he was 
satisfied with the decision.  In the SSOC, he was provided 
with the rating schedule criteria pertaining to ratings 
higher than 10 percent for knee disabilities.  Thereafter, 
the veteran was afforded a 60-day period to respond to the 
SSOC; to date, no response has been received.  The case was 
then returned to the Board for appellate review in September 
2005.  The Board has determined the issues to be as set forth 
on the preceding page.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  As of September 1, 1998, the veteran's left knee 
disability manifested with pain in cold weather, a full range 
of motion of the left knee, no dislocation or recurrent 
subluxation, and no lateral instability.

3.  For the period beginning May 3, 2004, the veteran's left 
knee disability was manifested by mild degenerative joint 
disease and a full range of motion, with no dislocation or 
recurrent subluxation, and no lateral instability.

4.  For the period beginning May 9, 2005, the veteran's left 
knee disability was manifested by degenerative joint disease, 
range of motion in flexion to 110 degrees, pain with 
repetitive range of motion, no dislocation or recurrent 
subluxation, and no lateral instability.


CONCLUSIONS OF LAW

1.  For the period beginning on September 1, 1998, the 
criteria for a 10 percent evaluation for a left knee 
disability, status post medial meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 
5260, 5261 (2005).

2.  For the period beginning on May 3, 2004, the criteria for 
an evaluation in excess of 10 percent for a left knee 
disability, status post medial meniscectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 
5260, 5261 (2005).

3.  For the period beginning on May 9, 2005, the criteria for 
an evaluation in excess of 20 percent for a left knee 
disability, status post medial meniscectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 
5260, 5261 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
An RO letter dated in July 2001, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the July 2001 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  By this letter, 
the veteran was notified of what evidence, if any, was 
necessary to substantiate his claim and it indicated which 
portion of that evidence the veteran was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence 
because the June 2005 Supplemental Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under this circumstance, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the July 1998 statement of the case and 
September 2000 and June 2005 supplemental statements of the 
case provided guidance regarding the evidence necessary to 
substantiate his claim.  The November 2003 and December 2004 
Board remands also provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In July 1996, the veteran underwent a VA examination.  The 
examiner noted that the veteran had had an arthroscopy of his 
left knee in 1993.  During physical examination, the veteran 
was able to squat halfway only.  Range of motion testing of 
the left knee revealed flexion to 145 degrees.  The Apley and 
McMurray tests were negative.  Anterior and posterior drawer 
tests were negative.  Varus and valgus stress tests were 
negative.  Patellar grind and patellar tracking were 
negative.  The diagnosis was left knee strain.  X-ray of the 
left knee revealed an unusual prominence along the posterior 
patellar margin of undetermined significance; on the X-ray 
report, a notation of patellar pain and tenderness was made.  
The remainder of the knee was unremarkable.

By rating decision of August 1996, service connection was 
established for status post left medial meniscectomy, 
considered to be symptomatic, for which a 10 percent rating 
was assigned.  

In March 1998, the veteran underwent a VA examination wherein 
he reported that he currently walked well and did not have 
symptoms that he previously had with his left knee, which 
included left knee pain.  He stated that he did get some pain 
in the knee joint when the weather was cold and wet.  The 
pain was not severe and he was able to work.  He did not take 
medicine for the pain.  Physical examination revealed four 
arthroscopic surgical scars that were well-healed, 
nonadherent, nontender and non-keloidal.  The veteran moved 
very well and walked well.  There was no limp.  He walked 
well on his heels and toes and did ten toe-raising exercises 
with equal speed and facility and no sign of weakness or 
fatigue.  His left knee was stable.  His knee had intact 
collateral and cruciate ligaments.  The McMurray, pivot-
shift, and Lachman signs were negative in the left knee 
joint.  Range of motion of the left knee was from zero 
degrees of extension to 145 degrees of flexion with the heels 
lacking one inch of coming to the buttocks in full flexion.  
There was no pain with full flexion or full extension in the 
left knee joint.  There was no atrophy and muscle power was 
normal.  The examiner noted that there was no functional 
impairment of the left knee and no limitation of motion, no 
painful motion, no weakness, and no fatigue or 
incoordination.  The diagnosis was internal derangement of 
the left knee joint with medial meniscus tear, treated with 
arthroscopic surgery with a very satisfactory result.

In his May 1998 notice of disagreement, the veteran stated 
that he could still feel unexplainable pain or pressure 
around the left knee area even when at rest.  The pain became 
worse after performing regular physical activity such as 
jogging or during prolonged walking or standing.  The pain 
caused limited range of motion and weakness in his left knee.  
The pain was also aggravated by cold conditions.

In August 2002, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  He stated 
that since he had the operation in his left knee he had not 
been able to bend the knee.  He also had pain after a long 
walk or after running, and after walking down stairs.  
Because of his knee pain, he could not walk long distances, 
or run more than 20 minutes without having knee pain.  His 
knee was worse in the morning than at night.  Further, his 
knee did not lock in position, but he did feel that it was 
not stable at times.  He used a cane or crutches after the 
operation, but did not currently use any assistive devices.  
He also stated that while he was in the service, his knee 
would swell, but he did not have current swelling.

In May 2004, the veteran underwent a VA examination.  He 
reported having problems in 1992 with left knee pain.  He had 
surgery in 1993 for the left knee, which did not help the 
problem.  He had pain with climbing ladders and felt that his 
knee was unstable when he was running or lifting heavy 
objects.  Recent symptoms consisted of popping and locking, 
pain, weakness, fatigability and incoordination.  Physical 
examination revealed tenderness to palpation over the medial 
joint line of his left knee.  He had no significant effusion.  
His range of motion of the left knee in flexion was to 140 
degrees.  His left knee was stable to varus, valgus, anterior 
and posterior stress testing.  He had no patellofemoral 
crepitus.  He had no objective findings that his range of 
motion was limited by pain, weakness, fatigability or 
incoordination.  X-rays revealed mild degenerative joint 
disease medially in the left knee.  The diagnosis was mild 
degenerative joint disease.  The examiner opined that the 
veteran's degenerative joint disease was related to his 
surgery that occurred in service.  The examiner also opined 
that the veteran may have had some improvement in his left 
knee since the examination in 1996.  The veteran was still 
able to function at work because he only had pain with ladder 
climbing that was required as an electronics technician.

In May 2005, the veteran underwent a VA examination.  He 
described that he had minor pain at the time of his surgery, 
but now his pain had continued to worsen.  He stated that the 
pain was that of a constant "toothache" that was worse with 
cold or prolonged sitting.  He had not missed any work as a 
technician, but had to modify his activity.  He described his 
knee as weak and described fatigability, pain and lack of 
endurance with repetitive range of motion.  He also stated 
that his knee occasionally gave out and worsened with 
climbing and descending stairs.  He did not have specific 
episodes of flare-ups; however, his pain was made worse with 
increased activity or cold weather.  Overall, he felt his 
knee pain was worsening.  Physical examination revealed a 
range of motion of his left knee in flexion to 110 degrees.  
He did not have any medial or lateral joint line pain.  His 
knee was stable to anterior and posterior stresses with a 
negative Lachman.  His knee was stable to varus and valgus in 
zero and 30 degrees.  He did have a mild pain with repetitive 
range of motion, but no fatigability or lack of endurance.  
He had patellofemoral crepitance with repetitive range of 
motion and a positive patellofemoral grind test that caused 
pain.  X-rays of the left knee revealed mild lateral 
compartment degenerative joint disease.  The diagnosis was 
left knee degenerative joint disease.  The examiner opined 
that the status of the veteran's left knee disability 
currently was worse than his examination in July 1996.  He 
also opined that it was likely that the veteran's condition 
had worsened since his examination in 1998.  The examiner 
stated that the natural history of posttraumatic degenerative 
joint disease that develops after partial meniscectomy was a 
gradual worsening.  The veteran was currently able to 
function in his work as a technician; however, it was likely 
that this condition had worsened and might continue to 
gradually worsen with time.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

The veteran's service connected disability, residuals of a 
right knee injury with instability, is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257 (2005).  
Under the criteria set forth in Diagnostic Code 5257, a 10 
percent disability rating contemplates slight recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is appropriate with moderate recurrent subluxation or 
lateral instability.  A 30 percent disability rating is 
warranted for severe recurrent subluxation or lateral 
instability.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2005).

Limitation of motion of the knee may be rated under either 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261 (2004).  
Diagnostic Code 5260 provides for a noncompensable rating 
with flexion limited to 60 degrees; a 10 percent disability 
rating with limitation of flexion to 45 degrees; a 20 percent 
disability rating with limitation of flexion to 30 degrees; 
and a 30 percent disability evaluation with limitation of 
flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005) provides for a noncompensable evaluation with 
limitation of extension to 5 degrees; a 10 percent rating 
with limitation of extension to 10 degrees; a 20 percent 
rating for limitation of extension to 15 degrees; a 30 
percent rating for limitation of extension to 20 degrees; a 
40 percent rating for limitation of extension to 30 degrees; 
and a 50 percent disability rating for limitation of 
extension to 45 degrees.

Removal of the semilunar cartilage, symptomatic, will be 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Reduction of Disability Evaluation
Effective September 1, 1998, the RO decreased the veteran's 
evaluation for his left knee disability from 10 percent to a 
noncompensable rating, stating that the veteran's left knee 
disability showed improvement.  The veteran has argued that 
his left knee has continued to worsen since his surgery in 
1993 and his left knee condition warranted a compensable 
evaluation at the time of the reduction.

After review of the evidence of record, the Board finds that 
the reduction in the veteran's rating from 10 percent to a 
noncompensable evaluation, effective September 1, 1998, was 
proper.  In this regard, the Board notes that the initial 
grant of 10 percent was pursuant to Diagnostic Code 5259, 
removal of semilunar cartilage, symptomatic.  Although the 
July 1996 VA examination showed that the veteran had full 
range of motion of the left knee and no instability of the 
left knee, and otherwise had no significant symptoms, the X-
ray report noted patellar pain and tenderness.  In contrast, 
the March 1998 VA examination showed essentially normal 
findings, and complaints which showed improvement since the 
last examination.  The veteran complained of pain, not 
severe, in cold or wet weather, but took no medication and 
lost no time from work.  He was not shown to have any 
arthritis of the left knee.  Hence, the veteran's left knee 
disability in March 1998 showed improvement from his VA 
examination in July 1996, and because the disability was not 
considered to be "symptomatic," the compensable rating was 
properly reduced.  

The veteran could also establish entitlement to a compensable 
evaluation if, during that period, he demonstrated symptoms 
such as arthritis of the left knee, limitation of motion of 
the left knee in flexion to 45 degrees, or in extension to 10 
degrees, or slight recurrent subluxation or instability.  As 
noted previously, the veteran did not manifest any of these 
symptoms during his July 1996 or March 1998 VA examinations.  
In addition, the May 2003 VA examiner opined that the veteran 
may have had some improvement in his left knee since 1996.  
Although the May 2005 VA examiner opined that the veteran's 
left knee condition had worsened since his VA examinations in 
July 1996 and March 1998, the examiner's opinion was based on 
the veteran's disability status in May 2005.  Therefore, the 
examiner was stating that the veteran's disability status in 
May 2005 was worse than his status in July 1996 and March 
1998.  In sum, as the veteran's March 1998 VA examination did 
not show symptoms of the veteran's left knee disability that 
were compensable according to the rating criteria, the Board 
finds that the reduction in the veteran's rating from 10 
percent to a noncompensable evaluation, effective September 
1, 1998, was proper.  38 C.F.R. §§ 4.3, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (2005).

Increased Ratings
In August 2005, the RO awarded the veteran a rating of 10 
percent for his left knee disability, effective May 3, 2004.  
The Board finds that an evaluation in excess of 10 percent, 
beginning May 3, 2004 is not warranted.  As such, the Board 
notes that the May 3, 2004 VA examination shows the veteran 
had a full range of motion.  In addition, he had no lateral 
instability or recurrent subluxation.  He was found to have 
mild degenerative joint disease, which would warrant a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  In the absence of limitation of motion in flexion to 
45 degrees, or limitation of motion of the left knee in 
extension to 5 degrees, and with no instability and recurrent 
subluxation, the veteran's left knee disability does not 
warrant an evaluation in excess of 10 percent, beginning May 
3, 2004.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2005).

In August 2005, the RO also awarded the veteran a rating of 
20 percent for his left knee disability, effective May 9, 
2005.  The rating included 10 percent for the veteran's 
degenerative joint disease and 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 for slight instability.  The 
Board finds that an evaluation in excess of 20 percent, 
beginning May 9, 2005 is not warranted.  In this regard, the 
Board notes that the May 9, 2005 VA examination shows that 
the veteran had a range of motion to 110 degrees.  He had 
mild pain with repetitive range of motion.  As the veteran 
was not limited in range of motion that would allow for a 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2005), a 10 percent evaluation for his 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005) is in order.  In addition, the veteran complained that 
his knee gave out occasionally; however, he was not found to 
have instability of the left knee during the examination.  
Therefore, an evaluation in excess of 10 percent for lateral 
instability or recurrent subluxation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005) is not in order.  Therefore, an 
evaluation of 20 percent for the veteran's left knee 
disability is proper using the 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005) and the 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005), and an evaluation in excess of 20 percent is not 
warranted.


ORDER

1.  Restoration of a 10 percent evaluation for a left knee 
disability, status post left medial meniscectomy, effective 
September 1, 1998, is denied.

2.  For the period beginning May 3, 2004, entitlement to an 
evaluation in excess of 10 percent for a left knee 
disability, status post left medial meniscectomy, is denied.

3.  For the period beginning May 9, 2005, entitlement to an 
evaluation in excess of 20 percent for a left knee 
disability, status post left medial meniscectomy, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


